Appeal from decree of a Justice of the Superior Court affirming the decree of Industrial Accident Commissioner denying compensation to and dismissing petition of Frederick Veilleux for award of compensation under the Maine Workmen’s Compensation Act.
Petitioner was employed as a blacksmith’s helper at the ship building plant of the Bath Iron Works Corporation at Bath, Maine. He and the other employees at the plant were given time off with pay from ten to half-past ten o’clock in the forenoon of April 10,1930, the day on which the Morgan yacht was launched. A rung of a ladder which petitioner was using to reach the roof of the electrical shop, a part of the plant, in order to take advantage of the good view of the launching there afforded, gave way, resulting in a fall and the injuries for which compensation was claimed. The accident occurred at quarter-past ten o’clock.
John P. Carey, for petitioner.
Eben F. Littlefield and William B. Ma-honey, for respondents.
The Commissioner found that there was no evidence of knowledge on the part of the employer as to any custom on the part of the employees to climb onto the roof of the electrical shop during launchings and no evidence that there was such a general practice- or custom, and he also found that the petitioner did not receive his injury in the course of his employment.
After a reading of the record, which is very brief, we see no occasion to disturb the findings of the Commissioner.
It is clear, under the decisions in this, state, that the accident did not arise out of or in the course of the petitioner’s employment.
The mandate must be, Appeal dismissed. Decree affirmed.